OPINION — AG — ** TAPE RECORDING DEVICES — TAPE RECORDING MACHINES — RECORDING EQUIPMENT ** CLAIMS FOR SOUND RECORDING OR SOUND RE PRODUCING MACHINES, OR FOR SUPPLIES OR REPAIRS FOR SUCH MACHINES, FOR THE USE OF THE COUNTY COURT STENOGRAPHER OR COURT REPORTER REFERRED TO IN 20 Ohio St. 316 [20-316] THRU 20 Ohio St. 318 [20-318], MAY 'NOT' LEGALLY BE PAID FROM THE COURT FUND PROVIDED FOR IN 62 Ohio St. 321 [62-321] CITE: OPINION NO. JULY 19, 1952 — MORRIS, JULY 9, 1953 — BURGER, 62 Ohio St. 323 [62-323] (COURT FUND ONLY SUCH EXPENSES LAWFULLY INCURRED FOR POSITION OPERATION) (RICHARD M. HUFF)